161 S.E.2d 757 (1968)
1 N.C. App. 446
James W. WILLIAMS
v.
Annie Elizabeth Pender WILLIAMS.
No. 68SC98.
Court of Appeals of North Carolina.
June 19, 1968.
Thomas H. Williams, Fayetteville, for plaintiff appellee.
Marion C. George, Jr., Fayetteville, for defendant appellant.
PARKER, Judge.
The judgment here appealed from was entered on 11 October 1967. 153 days thereafter, on 12 March 1968, appellant filed in this court what purports to be a statement of the case on appeal. No brief has been filed by the appellant.
Upon the regular call of the district to which this case belongs, appellee in apt time as provided by Rule 16 of the Rules of Practice of this court moved to dismiss this appeal for failure of appellant to comply with the rules of this court in perfecting her appeal.
Rule 5 of the Rules of Practice of this court provides that if the record on appeal is not docketed within 90 days after the date of the judgment appealed from, the case may be dismissed; provided, the trial tribunal may, for good cause, extend the time not exceeding 60 days. The record on appeal was docketed in this court 153 days after the date of the judgment appealed from, and 63 days after the time prescribed by Rule 5 within which the record on appeal should have been docketed. In addition, appellant has filed no brief with this court.
On 6 June 1968 appellant filed with this court a petition for writ of certiorari. No sufficient grounds were alleged to justify granting such writ as a substitute for an *758 appeal, and the same is being this day denied.
Appellee's motion to dismiss this appeal for noncompliance with the rules of this court in perfecting the appeal is allowed and this appeal is
Dismissed.
MALLARD, C. J., and BROCK, J., concur.